Sweeney, J.,
dissenting. In my opinion, the instant cause presents genuine issues of material fact as to whether the landlord’s failure to protect the children of the apartment complex against the abutting railroad tracks was a breach of its duty of ordinary care. Therefore, I must dissent from the majority’s judgment precluding plaintiffs from having their day in court.
As noted by Judge Black’s dissenting opinion in the court of appeals below, two issues are in dispute and should be resolved by the trial court: (1) whether the landlord breached a duty of ordinary care to keep the outside common areas of the apartment complex in a reasonably safe condition, and (2) whether the breach was a proximate cause of the minor’s injuries. When one construes the evidence most strongly in plaintiffs’ favor, as required by Civ. R. 56(C), I believe that there is a legitimate dispute over whether the landlord’s purported breach of duty was a proximate cause of the minor’s injuries.
As the record indicates, the landlord instructed the children residing in the complex to play only in the back area of the property near the railroad tracks where the complex playground was situated. In my view, the landlord knew or should have known about the existence of the well-worn paths leading from the playground area to the railroad tracks; and, apparently, the landlord did nothing to prevent children living in the complex from wandering down those well-worn paths to the railroad tracks. Unlike the majority, I am unwilling to endorse a per se rule that a landlord is blameless, as a matter of law, for failing to protect tenants from dangers that exist outside the landlord’s property boundaries. As Judge Black stated in his well-reasoned opinion below:
“The fact that the danger lay off the landlords’ premises does not automatically relieve them of their duty of ordinary care. The extent of that duty is a matter of proximity and foreseeability. If the landlords had allowed a well to remain uncapped within the play area where one hundred children were present, there is no doubt this would be a breach of ordinary care. If that uncapped well were located just across the property line on an adjoining neighbor’s premises, at the bottom of a slippery slope that started in the play area, as in the Delaware case [Williamson v. Wilmington Housing Auth. (1965), 58 Del. 252, 208 A. 2d 304] involving the Williamson four-year-old, that failure to provide reasonable protection could be found to be a failure of ordinary care. Take the hazardous condition further away, perhaps ten city blocks, attenuating the immediacy of the danger, and the landlords could not reasonably be held to a duty to *251provide protection against that remote hazard. It all depends on the facts and circumstances. See, generally, Annotation, Landlord’s Liability for Injury or Death Due to Defects in Outside Walks, Drives or Grounds Used in Common by Tenants (1976), 68 A.L.R. 3d 382.”
Unfortunately, the majority in the instant cause mechanically applies herein the same type of ill-conceived rule that was promulgated in Mitchell v. Cleveland Elec. Illum. Co. (1987), 30 Ohio St. 3d 92, 30 OBR 295, 507 N.E. 2d 352, whereby a city (as in the Mitchell case) or a landlord (as in the cause sub judice) may blithely ignore any danger that exists outside its territorial limits, given the fact that this court holds as a matter of law that such entities or persons owe no duty to warn or protect their taxpayers or tenants from such dangers, regardless of whether the city or landlord has knowledge of such danger. Once again, it must be emphasized that, whether a duty should or should not be imposed depends largely on the facts and circumstances of each case. Based on the analysis set forth in my dissenting opinion in Mitchell, supra, I reject the majority’s rationale, and would reverse the court of appeals’ decision and find, with respect to plaintiffs’ claim against the landlord, that there remain genuine issues of material fact to be decided by the trier-of-fact.
In addition, I must dissent from this court’s refusal to adopt the “attractive nuisance” doctrine embodied in Section 339 of the Restatement of the Law 2d, Torts (1965) 197. For the reasons set forth in my dissenting opinion in Elliott v. Nagy (1986), 22 Ohio St. 3d 58, 62, 22 OBR 77, 79, 488 N.E. 2d 853, 856, and in my concurring opinion in Wills v. Frank Hoover Supply (1986), 26 Ohio St. 3d 186, 192, 26 OBR 160, 164, 497 N.E. 2d 1118, 1123,1 believe that this standard, which is the standard adopted by the overwhelming majority of jurisdictions throughout the country, is the most fair in determining liability in the type of situation presented herein.
Therefore, I would reverse the judgment of the court of appeals and remand the cause for a trial on the merits.
Douglas, J., concurs in the foregoing dissenting opinion.